UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-5108


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

STEPHEN RAYMOND BARBER, a/k/a Ray,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:08-cr-00045-LHT-1)


Submitted:    September 3, 2009             Decided:   October 16, 2009


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dennis Gibson, LAW OFFICE OF DENNIS GIBSON, Asheville, North
Carolina, for Appellant. Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Stephen Raymond Barber pleaded guilty to conspiracy to

possess with intent to distribute methamphetamine, in violation

of   21    U.S.C.         § 846     (2006),      and     possession       of      a   firearm       in

relation         to   a     drug    trafficking           crime,     in   violation          of     18

U.S.C.A.         § 924(c)      (2006       &   West       Supp.      2009).           Barber      was

sentenced        to   a     total    of    211      months     of    imprisonment           and    now

appeals.         His attorney has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), raising two issues but stating

that there are no meritorious issues for appeal.                                       Barber was

informed of his right to file a pro se supplemental brief but

did not file a brief.               We affirm.

                 In   the    Anders       brief,        counsel     questions         whether      the

Government committed prosecutorial misconduct.                              However, counsel

fails to identify any actions or statements by the prosecutor

demonstrating          misconduct.             We       have   thoroughly         reviewed         the

record      and       conclude       that      the        Government        did       not    commit

misconduct.           See United States v. Scheetz, 293 F.3d 175, 185

(4th      Cir.    2002)      (stating       reversible         prosecutorial           misconduct

occurs      when      Government          engages        in    “improper”         conduct         that

“prejudicially affect[s]” an individual’s “substantial rights so

as to deprive him of a fair trial”).

                 Counsel     next     questions           whether     the      district        court

judge was biased.                  A judge “shall disqualify himself in any

                                                    2
proceeding      in     which    his      impartiality      might    reasonably       be

questioned,” 28 U.S.C. § 455(a) (2006); see United States v.

Cherry, 330 F.3d 658, 665 (4th Cir. 2003), or in situations in

which the judge has a personal bias or prejudice against or in

favor of an adverse party.                 See Liteky v. United States, 510

U.S. 540, 555 (1994).               We have thoroughly reviewed the record

and conclude that there is nothing to suggest that the district

court’s impartiality might reasonably be questioned.

           We have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

for appeal.       We therefore affirm the judgment of the district

court.     This      court     requires     that    counsel   inform      Barber,    in

writing,   of    the    right       to   petition   the   Supreme    Court    of    the

United States for further review.                   If Barber requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                    Counsel’s motion must

state that a copy thereof was served on Barber.                           We dispense

with oral argument because the facts and legal contentions are

adequately      presented      in    the   materials      before    the    court    and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3